Order entered December 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00841-CV

                               REGINALD JONES, Appellant

                                               V.

  THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS PARK MANOR,
                             Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-03357-E

                                           ORDER
        Before the Court is appellant’ motion for extension of time to file his opening brief. We

GRANT the motion and ORDER the brief received November 25, 2019 filed as of the date of

this order.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE